DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on June 3rd, 2021, claims 2, 5, 8, and 10-20 have been amended. Claims 1-20 are currently pending.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 13C and 13I are blurry and the text cannot be read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2015/0067154 A1) in view of Rae et al. (US 2017/0116693 A1).
Regarding claim 1, Ly discloses a device, comprising: a device body; an accelerometer coupled to the body; a camera to capture an image; a wireless transceiver; and a processor coupled to the body (see Abstract and par. [0127], The processor 32 may further be coupled to other peripherals 52, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 52 may include an accelerometer, an e-compass, a satellite transceiver, a sensor, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like).

Rae teaches systems and methods for decentralizing commerce where a processor is associated with a blockchain with a blockchain address for a secured transaction or for identity management (see par. [0050], A blockchain management device that can be used to create and/or modify a digital rights ledger in accordance with embodiments of the invention is illustrated in FIG. 2. The blockchain management device 210 includes a processor 220, network interface 230, network input/output 260, system bus 250, and memory 280). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ly with the blockchain of Rae in order to manage rights for digital assets utilizing blockchain rights ledgers (see Rae, par. [0002]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2015/0067154 A1) in view of Rae et al. (US 2017/0116693 A1) and further in view of Gatt et al. (US 2010/0241451 A1).
Regarding claim 9, the combination of Ly and Rae discloses the device as discussed above. However, the combination of Ly and Rae does not explicitly disclose a module to manage a chain of custody for an object, a plant, a drug or a person.
Gatt teaches electronic chain of custody systems for use with drug testing where the functionality is performed using a recording device (see Abstract and par. [0008], an electronic chain of custody system can be used to process, monitor, and manage drug testing programs and associated data; also see par. [0010]-[0011], For example, the data recording device can be a digital pen. The digital pen can comprise a memory, a processor, and a wireless transceiver, and the digital pen can communicate with the digital storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IoT device of Ly to include the chain of custody functionality of Gatt in order to .

Allowable Subject Matter
Claims 2-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest a module to manage a chain of custody of a user, where one or more images are taken of the user and immutably supplemented with location, and an identity of a person associated with the image is added as a metadata and a module to manage a chain of custody for cannabis and a module to manage a chain of custody for a drug with ingredients, where one or more images are taken of drug ingredients and wherein an identity of a person associated with drug production is added as a metadata.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Achtermann et al. (US 2018/0300831 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/11/21